Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking mechanism” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the locking mechanism, paragraph [0047] discloses a set screw 36 to retain screw 18.  Thus, the structure determined sufficient to perform the function of preventing back out of the fastener is a set screw or functional equivalent thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one hole traversing the plate for receiving a fastener” and “one eyebrow projecting past the upper or lower surfaces and configured to provide passage for at least one angled screw hole”.  In light of the Specification, it appears as though the at least one hole and angled screw hole are the same since hole ref. 18 traverses and plate and is angled and further because the eyebrows are shown as providing passage for hole 18  However, it is unclear if either of these are meant to be hole ref. 28 which receives set screw.  For purposes of examination both holes are assumed to receive an anchoring screw, such as 18 and not a locking/backout screw such as 36. 
Furthermore, claim 11 further recites the limitation that the angled screw hole is configure to receive a fastener.  It is unclear if the fastener is the same or different than the fastener of claim 1. For purposes of examination they are assumed to be different. 
Claim 14 further requires a locking mechanism, which is interpreted as a set screw (see Claim Interpretation above).  Therefore, it is unclear if the locking mechanism is the same as or different than the fastener in claim 1.  For purposes of examination they are assumed to be different.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5 and 7 - 18 of U.S. Patent No. 10,322,006 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claim(s) 1 - 4, 6, 7, 11 - 13 and 15 - 17 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Gamache et al. (US 2013/0053894 A1).
and
Claim(s) 1 - 4, 6, 7, 11 - 13 and 15 - 17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gamache et al. (US 2013/0053894 A1).



Regarding claim 1, Gamache discloses an intervertebral implant for implantation in an intervertebral space between adjacent vertebrae (Abstract), the implant comprising: 
a spacer (paragraph [0065], ref. 20) having a superior surface, an inferior surface (top and bottom surfaces respectively), a first end, and a second end (see remarked Fig. 2F below, it is noted that the first and second ends may be reversed), wherein the inferior surface and the superior surfaces each have a contact area configured to engage adjacent vertebrae (Fig. 3A); and 
a plate (paragraph [0065], ref. 50) having an upper surface (see remarked Fig. 2E below), a lower surface (see remarked Fig. 2E), a first end, a second end (see remarked Fig. 2F below, it is noted that the first and second ends may be reversed) and at least one hole traversing the plate for receiving a fastener (Fig. 2E, ref. 56), wherein the plate has an anterior surface comprising at least one eyebrow projecting past the upper or lower surfaces and configured to provide passage for at least one angled screw hole (see remarked Fig. 2E below); 
a fastener for extending through the at least one hole (paragraph [0078] discloses anchors); 
wherein the plate is coupled to the spacer in an assembled configuration such that the first end of the spacer engages the first end of the plate and the second end of the spacer engages the second end of the plate (Fig. 2F), 
wherein the implant is asymmetrical when the spacer is attached to the plate in the assembled configuration, wherein the implant is shaped such that no median plane divides the spacer and plate in the assembled configuration into two symmetrical sections (paragraph [0005], Fig. 2F).


    PNG
    media_image3.png
    399
    573
    media_image3.png
    Greyscale


Regarding claim 2, Gamache discloses the implant of claim 1, wherein the implant is asymmetrical such that an oblique plane divides the spacer and the plate into two asymmetrical halves (Fig. 2F, ref. “LS” and see remarked Fig. 2F which shows an alternative oblique plane).  

Regarding claim 3, Gamache discloses the implant of claim 2, wherein the plate is asymmetrical along the oblique plane where the first end of the plate extends a distance beyond the second end of the plate (see remarked Fig. 2F above, wherein the first and second ends may be reversed).  

Regarding claim 4, Gamache discloses the implant of claim 2, wherein the spacer is asymmetrical along the oblique plane where the second end of the spacer extends a distance beyond the first end of the spacer (see remarked Fig. 2F above, wherein the first and second ends may be reversed).  

Regarding claim 6, Gamache discloses the implant of claim 1, wherein the plate has an asymmetrical curved body (Figs. 4A - 4F show various embodiments of the plates which having an asymmetrical curved body, e.g. Fig. 4F).  

Regarding claim 7, Gamache discloses the implant of claim 1, wherein the implant is shaped and configured to allow for an oblique or anterolateral approach to the intervertebral space (this limitation is treated as a functional limitation in which the implant is fully capable of being inserted via an oblique or anterolateral approach due to it’s asymmetrical geometry).  

Regarding claim 11, Gamache discloses the implant of claim 1, wherein the at least one angled screw hole is configured to receive a fastener which traverses the anterior surface of the plate at an angle divergent to a horizontal plane (Fig. 2D shows a concave surfaced hole, thus a fastener or screw if fully capable of being angled such that it would traverse the anterior surface of the plate at an angle).  

Regarding claim 12, Gamache discloses the implant of claim 1, wherein the spacer and the plate define an open graft area extending from the superior surface to the inferior surface of the spacer and configured to receive bone graft material (Fig. 2A, ref. 30).  

Regarding claim 13, Gamache discloses the implant of claim 1, wherein the spacer includes a plurality of protrusions on the contact areas of the superior and inferior surfaces for engaging the adjacent vertebrae (Fig. 2A, ref. 34).  


Regarding claim 15, Gamache discloses the implant of claim 1, wherein the plate comprises a biocompatible metal. (paragraph [0087])  

Regarding claim 16, Gamache discloses the implant of claim 1, wherein the spacer comprises a biocompatible plastic (paragraph [0087]).

Regarding claim 17, Gamache discloses an intervertebral implant for implantation in an intervertebral space between adjacent vertebrae (Abstract), the implant comprising: 
a spacer (paragraph [0065], ref. 20, Fig. 2A) having a superior surface, an inferior surface (top and bottom surfaces respectively), a first end, and a second end (see remarked Fig. 2F above), wherein the inferior surface and the superior surfaces each have a contact area configured to engage adjacent vertebrae (Fig. 3A); 
a plate (ref. 50, Fig. 2A) having an upper surface, a lower surface (see remarked Fig. 2E above), a first end, a second end (see remarked Fig. 2F above), wherein the plate has an anterior surface comprising at least one eyebrow projecting past the upper or lower surfaces and configured to provide passage for at least one angled screw hole (see remarked Fig. 2E below); and 
a fastener for extending through the plate (paragraph [0078] discloses anchors); 
wherein the plate is attached to the spacer in an assembled configuration such that the first end of the spacer engages the first end of the plate and the second end of the spacer engages the second end of the plate (Fig. 2F), and 
wherein when viewed from a top elevation, the implant is shaped such that no median plane divides the spacer and the plate in the assembled configuration into two symmetrical sections (paragraph [0005], Fig. 2F).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gamache et al. (US 2013/0053894 A1) in view of Allain et al. (US 2009/0105832 A1).

Regarding claim 5, Gamache discloses the implant of claim 2, except wherein the spacer comprises a leading taper asymmetrically positioned such that the leading taper crosses the oblique plane.  

Allain teaches an analogous implant comprising a lead taper (paragraph [0044], Fig. 3C) for the purpose of better enabling implantation along an oblique axis (paragraph [0044]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant of Gamache such that the spacer comprises a leading taper for the purpose of better enabling an insertion pathway along an oblique pathway, as taught by Allain.  Gamache as modified by Allain results in the taper being asymmetrically positioned such that the leading taper can cross the oblique plane (see remarked Fig. 2F below). 

    PNG
    media_image7.png
    366
    492
    media_image7.png
    Greyscale



Claims 8 - 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gamache et al. (US 2013/0053894 A1) in view of Kana et al. (US 2012/0277867 A1) and further in view of Laskowitz (US 2013/0073047 A1).

Regarding claim 8, Gamache discloses the implant of claim 1, except wherein the first and second ends of the plate and the first and second ends of the spacer each comprise first and second projections with a recess defined therebetween, and wherein at least one of the first and second projections of the plate or the spacer are matingly received in the corresponding recess of the plate or the spacer.  

Kana teaches an analogous implant (Abstract) comprising a two-piece implant having a spacer (Fig. 1B, ref. 30) and a spacer (Fig. 1B, ref. 20) which are joined together via a joint for the purpose of improving the surgical technique of the surgeon and allowing better visibility and access to the vertebral endplate sight for endplate preparation and graft material insertion (paragraph [0007]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant of Gamache such that the spacer and plate are two separate components, as taught by Kana, their separations occurring at their first and second ends for the purpose of improving the surgical technique of the surgeon and allowing better visibility and access to the vertebral endplate sight for endplate preparation and graft material insertion. 
Gamache in view of Kana discloses a two-part implant having a spacer and plate connected at first and second ends via a connection means, but is silent regarding the limitation that the first and second ends of the plate and the first and second ends of the spacer each comprise first and second projections with a recess defined therebetween, and wherein at least one of the first and second projections of the plate or the spacer are matingly received in the corresponding recess of the plate or the spacer.
Laskowitz teaches an implant in the related field of intervertebral implants wherein the implant is composed of two layers (paragraphs [0069 & 91], refs. 12, 14, Fig. 16) that when mated together form the implant. The layers having multiple locking features configured to secure to the layers together (paragraph [0068]) wherein the locking features comprise protruding angled projections (paragraph [0091], ref. 111, Fig. 16). The protruding angled projections (ref. 111) can fit into corresponding recesses (paragraph [0091], ref. 40, Fig. 16) formed in the opposite layer for the purpose of forming a secure implant (paragraph [0091]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection between the spacer and plate of Gamache in view of Kana, such that the first and second ends of the plate and the first and second ends of the spacer each comprise first and second projections with a recess defined therebetween, and wherein at least one of the first and second projections of the plate or the spacer are matingly received in the corresponding recess of the plate or the spacer, as taught by Laskowitz, for the purpose of securing the plate to the spacer with a functionally equivalent connection means for securely connecting the two components together. 
Regarding claim 9, Gamache in view of Kana and further in view of Laskowitz discloses the implant of claim 8, wherein the first projections of the spacer comprise a sloped upper surface which corresponds to a sloped lower surface of the first projections of the plate (Laskowtiz discloses that the mating features, including the projections which define the recesses, may be angled, paragraph [0091]).  

Claims 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gamache et al. (US 2013/0053894 A1) in view of Kana et al. (US 2012/0277867 A1) and further in view of Laskowitz (US 2013/0073047 A1) and further in view of Yuan et al. (US 2010/0280619 A1).

Regarding claim 10, Gamache in view of Kana and further in view of Laskowitz discloses the implant claim 8, except wherein the second projection of the plate is friction fit within the recess of the spacer.  

Yuan teaches a prosthetic spinal implant in the related field intervertebral implants (abstract, Fig. 1). The implant (paragraph [0180], ref. 001, Fig. 31) comprises a locking projection (paragraph [0180], ref. 1000, Fig. 32) and body or shell (refs. 100, 110, Fig. 32) wherein the locking projection comprises a friction fit interlocking architecture such as tongue and groove with the shell to secure the locking fin to the shell and restrict back-out (paragraph [0180]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the projections and recess of Gamache in view of Kana and further in view of Laskowitz, such that the projections and recesses are connected with a friction fit, as taught by Yuan, for the purpose of better securing the projections within the recesses and preventing unwanted back-out, loosening or disengagement. 
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gamache et al. (US 2013/0053894 A1) in view of Bray et al. (US 2007/0233253 A1).

Regarding claim 14, Gamache discloses the implant of claim 1 except for further comprising a locking mechanism disposed on the plate for preventing back out of at least one fastener from the at least one hole.  

Bray teaches an analogous implant (Abstract), comprising a plate with at least one hole configured to receive a fastener (paragraph [0036], ref. 22, Fig. 1) and further comprising a locking mechanism disposed on the plate for preventing back out the fastener (paragraph [0039], refs. 52, 49, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plate of Gamache to include a locking mechanism disposed on the plate for preventing back out of at least one fastener from the at least one hole, as taught by Bray, for the purpose of preventing back-out of the fasteners. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773